Citation Nr: 0844422	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-20 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to his service-connected post-traumatic 
stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The veteran and J.L.


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968, including service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The veteran testified at a video conference hearing in April 
2008 before the undersigned Acting Veterans Law Judge.

In a May 2008 decision, the Board remanded this claim for 
additional development and consideration.  This development 
is now complete.


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder (PTSD).

2.  The preponderance of the medical evidence shows that the 
veteran's hypertension was not present in service or until 
many years thereafter and is not related to service or to an 
incident of service origin, including to his service-
connected PTSD.


CONCLUSION OF LAW

The veteran's hypertension was not incurred in service, may 
not be presumed to have been incurred in service and is not 
proximately due to, the result of, or aggravated by his 
service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in July 2004 and June 2008:  (1) informed the 
veteran of the information and evidence not of record that is 
necessary to substantiate his claim; (2) informed him of the 
information and evidence that VA would obtain and assist him 
in obtaining; (3) informed him of the information and 
evidence he was expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess when it sent a 
Dingess letter in March 2006 discussing the downstream 
disability rating and effective date elements of the claim 
and then went back and readjudicated the claim in the July 
2007 and September 2008 supplemental statements of the case 
(SSOCs).  This is important to point out because the Federal 
Circuit Court recently held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  As reflected in his March 
2005 notice of disagreement (NOD) with his initial rating, 
and May 2005 Appeal To Board Of Veterans' Appeals (VA Form 
9), the veteran makes arguments as to why he believes he 
deserves service connection for hypertension, to include as 
secondary to his PTSD.  So he is aware of the requirements to 
establish service connection.

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC, on remand, 
obtained all pertinent medical records identified by the 
veteran.  In addition, VA furnished the veteran a 
compensation examination for a medical nexus opinion 
concerning the etiology of his claimed hypertension - 
including insofar as whether it is secondary to his service-
connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the Board finds that no further 
assistance is needed to meet the requirements of the VCAA or 
Court.

II.  Whether the Veteran is Entitled to Service Connection 
for Hypertension, to Include as Secondary to his Service-
Connected PTSD

The veteran contends his hypertension is directly 
attributable to service, or on the alternative theory of 
secondary service connection, it is proximately due to, the 
result of, or aggravated by his service-connected PTSD.  For 
the reasons described below, the Board finds that a 
preponderance of the evidence is against his claim.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, certain chronic conditions, such as 
hypertension, will be presumed to have been incurred 
in service if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Disability that is proximately due to or results from another 
disease or injury for which service connection has been 
granted shall be considered a part of the original condition 
and also service connected.  See 38 C.F.R. § 3.310(a).  As 
well, when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, he shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Other disorders diagnosed after discharge may still be 
service connected if all the evidence, including relevant 
service records, establishes the disorder was incurred in 
service. 38 C.F.R. § 3.303(d).

There is evidence of current hypertension symptomatology.  
Treatment records from the Cleveland VAMC show his first 
diagnosis of hypertension occurred in 1990.  Despite this 
notation, the earliest treatment record in the claims file 
(March 1998) shows he had hypertension (i.e., persistently 
elevated blood pressure readings to meet the minimum 
regulatory definition in 38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7101 defining "hypertension" as diastolic blood 
pressure predominantly 100mm or greater, or isolated systolic 
hypertension with systolic blood pressure predominantly 160mm 
or greater).  So the determinative issue is whether his 
hypertension is somehow attributable to his military service, 
including by way of his already service-connected PTSD.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

In evaluating this issue as to the likely etiology of the 
hypertension, all relevant evidence has been considered - 
both from during service and during the many years since.  
Concerning first the evidence during the veteran's military 
service, his service treatment records (STRs) are 
unremarkable for any indication of hypertension, either in 
the way of a pertinent complaint, persistently elevated 
blood pressure, or diagnosis.  The blood pressure reading 
taken during an October 1968 examination for separation from 
service was 122/72 (systolic/diastolic), so within normal 
limits.  There also is no indication of hypertension - 
certainly to a compensable degree of at least 10 percent, 
within one year after service.  

In addition, VA afforded the veteran a compensation 
examination in August 2008, on remand, to determine whether 
he had hypertension in service and whether his hypertension 
is secondary to his service-connected PTSD.  This examiner 
reviewed the veteran's pertinent medical and other history.  
At the examination, he reported that he had hypertension 
since the early 1980s.  He was treated with recommended 
dietary changes and medication (Lisinopril).  Objective 
findings noted blood pressure readings of 110/64 sitting, 
114/76 standing and 108/60 supine.  There was no evidence of 
cardiomegally, hypertensive heart disease or arteriosclerotic 
complications.  X-rays of the chest were normal.  The 
diagnosis was hypertension.

Based on the above, the examiner declined to link his 
hypertension to service.  Indeed the examiner explained that 
this condition began in the early 1980s, per the veteran's 
history, which was over ten years after his discharge from 
the service.  This examiner also noted that the onset of 
hypertension was not during this veteran's period of service 
nor was it diagnosed within a year of separation.  Indeed, 
the veteran's service medical records are silent for any 
complaints or findings of hypertension.  As such, the 
examiner concluded that his hypertension has no relationship 
to service and is not secondary to or exacerbated by his 
service-connected PTSD.

In sum, this evidence goes against finding this condition 
was either directly or presumptively incurred in service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.303, 3.307, 3.309.

The veteran, however, still may establish his entitlement to 
service connection for hypertension if there is competent 
medical evidence otherwise linking this condition to his 
military service, including by way of his already service-
connected PTSD.  See 38 C.F.R. § 3.303(d); Hickson v. West, 
12 Vet. App. 247, 253 (1999) (medical nexus requirement for 
service connection consists of a link between current 
disability and an identifiable in-service disease or injury).

As noted, the earliest record showing a possible 
manifestation of hypertension is a March 1998 report from a 
private physician, Dr. J.K.  When examined, the veteran had a 
blood pressure reading of 150/85 and a diagnosis of 
hypertension.  He had blood pressure of 168/100 in January 
2001.  There was never any indication, or even suggestion, 
however, that his hypertension dates back to his military 
service or that it is traceable to his service-connected 
PTSD.

Consequently, VA afforded the veteran a compensation 
examination in August 2008, on remand, to determine whether 
his hypertension is secondary to his service-connected PTSD.  
As previously noted, though, this examiner concluded that his 
hypertension is not secondary to or exacerbated by his 
service-connected PTSD.

Hence, there is no indication of the onset of hypertension in 
service, or otherwise suggesting that this condition first 
diagnosed several years post-service began during that time 
frame or was caused or aggravated by the service-connected 
PTSD.  Accordingly, there is no competent evidence directly 
linking the condition claimed to the veteran's military 
service, or secondarily by way of his PTSD.  Moreover, since, 
for the reasons and bases discussed, the preponderance of the 
evidence is against the claim, there is no reasonable doubt 
to resolve in the veteran's favor, and his claim must be 
denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Service connection for hypertension, to include as secondary 
to his service-connected PTSD is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


